Emission Reduction Purchase
Agreement                                                                                                     
Page 1 of 18

Exhibit 10.26

EMISSION REDUCTION PURCHASE AGREEMENT (ERPA)

[Chinese translation]

Huangdan Hydro-station Technical Expansion & Automation Retrofit

[Chinese translation]

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                              
Page 2 of 18

between

(The "Purchaser") [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)
[Chinese translation]

740 St. Maurice suite 102
Montreal, QC H3C 1L5
Canada
Tel: 5148763907                 Fax: 5148764080
Email: trivutruong@ecolocap.com

President-CEO: Dr. Tri Vu Truong

and

(the " Seller"), henceforth “PROJECT PROPONENT”
[Chinese translation]

LESHAN KINGSSUN GROUP CO., LTD. (“Owner”)
[Chinese translation]

Address:
[Chinese translation]

Telephone [Chinese translation] : 13881317050
Fax ([Chinese translation])
Email [Chinese translation] :
President [Chinese translation]) / GAO JIE

Both parties have agreed to sign the Reduction Emission Purchase Agreement
(Agreement) with the following terms and conditions:
[Chinese translation]

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   
Page 3 of 18

Interpretation and Definitions /[Chinese translation]    In this Agreement,
unless otherwise required by the context, all terms shall have the  meaning set
forth in the definitions below.  [Chinese translation]    Agreement:  Means this
Emission Reduction Purchase Agreement. [Chinese  [Chinese translation]
translation]      Annex B  Means the countries listed in Annex B to the Kyoto
Protocol having  Countries:  committed themselves to reduce or limit their GHG
emissions.  [Chinese translation] [Chinese translation]     Annex I  Means the
parties to the UNFCCC listed in Annex I thereto (Annex I  Countries:  consists
of industrial countries and countries in transition). [Chinese 
[Chinese translation] translation]     Anticipated  Means up to ( ) Certified
Emission Reductions (CERs) per annum  Emission  during the Crediting Period,
anticipated be generating by the Project  Reduction:  and calculating in
accordance with the Kyoto Rules. [Chinese  [Chinese translation] translation]   
Baseline:  Means the scenario that reasonably represents the anthropogenic 
[Chinese translation] emissions of GHG that would occur in the Host Country in
the  absence of the Project, determined in accordance with the Kyoto    Rules.
[Chinese translation]     Business Day:  Means a day on which banks are open for
general business in China.  [Chinese translation] [Chinese translation]   
Carbon Dioxide  Means a metric measure used to compare the emissions of various 
Equivalent:  GHG based upon their global warming potential. [Chinese 
[Chinese translation] translation]       Certification:  Means the written
confirmation by an Operational Entity of an  [Chinese translation] Emission
Reduction resulting from a CDM project and having passed    the Verification
procedure according to the Kyoto Rules. [Chinese    translation]     Certified 
Means a unit of Emission Reduction issued pursuant to Article 12 of  Emission 
the Kyoto Protocol and the requirements of the Kyoto Rules (including
Reduction (CER): Certification), equal to one metric ton of Carbon Dioxide
Equivalent resulting  Chinese translation] from a CDM project.
[Chinese translation]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                        
Page 4 of 18      Clean  Means the flexible mechanism established by Article 12
of the Kyoto Protocol providing for  Development  Annex I Countries to implement
projects that  reduce emissions in non-Annex I Countries Mechanism  in return
for CERs and assist the non-Annex I Countries in achieving sustainable (CDM): 
development and contributing to the ultimate objective of the UNFCCC. [Chinese
translation] [Chinese    translation]     Crediting  Means, until December 31,
2026. Period:    [Chinese    translation]       Emission  Means reduction in
emission of GHG achieved, calculated in accordance with the Kyoto  Reduction: 
Rules. [Chinese translation] [Chinese    translation]       Executive  Means the
international authority elected by the representatives of the parties to the
Kyoto Board: [Chinese  Protocol responsible for monitoring the CDM process.
[Chinese translation] translation]    First  Means, from 23 , October, 2008
until 31 December, 2012. Commitment  [Chinese translation]  Period:    [Chinese 
  translation]       Force Majeure:  Means any circumstance or condition beyond
the control of either party to this Agreement [Chinese  affecting the
performance of its obligations under this Agreement including in particular
translation]  particular wars, insurrection, natural disaster or equivalent
circumstances.   [Chinese translation]     Greenhouse  Means the six gases
listed in Annex A to the Kyoto Protocol.  Gases (GHG):  [Chinese translation]
[Chinese    translation]       Host Country:  China [Chinese translation]
[Chinese    translation]       Kyoto Protocol:  Means the protocol to the UNFCCC
adopted at the third conference of the parties to the [Chinese  UNFCCC in Kyoto,
Japan, on December 11, 1997 translation]  [Chinese translation]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                  
Page 5 of 18

Kyoto Rules: Means the UNFCCC, Kyoto Protocol, the Bonn agreement, the  
[Chinese translation]  Marrakech Accords, any relevant decisions, guidelines,
modalities   and procedures made pursuant to them and/or any succeeding   
international agreements as amended and/or supplemented from time    to time and
which include those rules specifically required to be met    for the issuing and
transfer of CERs. /UNFCCC [Chinese translation]        Letter of  Means a
binding approval of the Project by the Host Country together  Approval  with an
approval of the transfer of CERs. [Chinese translation]  (LOA):   
[Chinese translation]          Monitoring  Means an annual report to be provided
by Owner setting out the total  Report:  number of Emission Reductions generated
by the Project during the  [Chinese translation]  previous year according to the
Kyoto Rules, international Monitoring  rules and the PDD. [Chinese translation] 
     Monitoring:  Means the collection and record of data allowing the
assessment of  [Chinese translation]  reductions in GHG emissions resulting from
the Project conducted in    accordance with the Kyoto Rules. [Chinese
translation]       Designated  Means an independent entity accredited by the
Executive Board being  Operational  the executive body for CDM and inter alias
responsible for  Entity: [Chinese  determining whether a project and the
resulting Emission Reductions  translation]  meet the requirements of Article 12
of the Kyoto Protocol. [Chinese translation]        Project Design  Means a
detailed description of the Project to be submitted for  Document  Validation
prepared in accordance with the Kyoto Rules, the UFG  (PDD) [Chinese  and the
Directive and attached as Annex [iv]. The Purchaser will be  translation] 
responsible for providing PDD development for Registration of the    Project.
[Chinese translation]      Project:  Means the proposed CDM project described in
the PDD and other  [Chinese translation]  documents describing the
implementation and economics of the  Project attached in Annex [iii]. [Chinese
translation]       Registration:  Means the official registration of a CDM
project by the Executive  [Chinese translation] Board according to the Kyoto
Rules. [Chinese translation]    UNFCCC:  Means the United Nations Framework
Convention on Climate    Change adopted in New York on May 9, 1992. [Chinese
translation]      Unit Price:  Means the price payable by Purchaser to Project
Proponent per  [Chinese translation]  Certified Emission Reduction (CER) unit:
[Chinese translation]:    The purchase unit price paid by EcoloCap Solutions
Canada Inc to    Chinese Project Proponent for the CER is fixed at 9 Euro/CER
for the 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                              Page 6 of
18           year 2008 to 2012 and a new agreement for purchase unit price will 
  be negotiated for the next two periods of extension. [Chinese    translation] 
     For the first payment, a one time amount of 50, 000 Euro will be paid    to
Ecolocap Solutions Inc for the reimbursement to Ecolocap for its    advance cash
for the costs relating to CDM process. Other expenses    will be paid by
EcoloCap. [Chinese translation]       Term:  Ecolocap Solutions Inc will
purchase certified CERs generated by  [Chinese translation] this project for the
year 2008 to 2012 with options of extension for    two other periods of 7 years,
the period 2013-2026, with the same    terms and conditions except for the price
which will be renegotiated.    [Chinese translation]     Validation:  Means the
assessment of the PDD, including the Baseline, by an  [Chinese translation]
Operational Entity, determining its compliance with the Kyoto Rules.    [Chinese
translation]     Verification:  Means the periodic independent review and ex
post determination of  [Chinese translation] the monitored reductions in GHG
emissions that the Project has  achieved during a specified period of time by an
Operational Entity in    accordance with the Kyoto Rules. The project's owner
will be    Responsible for providing periodical monitoring. [Chinese   
translation]        Unless otherwise specified, references to clauses are
clauses of this Agreement,  references to legal provisions are references to
such provisions as in effect from time to  time, use of a gender includes any
gender and use of the plural includes the singular and  vice versa where the
context requires.  [Chinese translation]    All headings and titles are inserted
for convenience only and shall not be deemed part of  this Agreement or taken
into consideration in its interpretation. [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                            
Page 7 of 18

1. Preamble [Chinese translation]    The Project is located on the territory of
the Host Country. [Chinese translation]   2 Contractual Obligations [Chinese
translation]        2.1 Anticipated Emission Reductions [Chinese translation] 
   2.1.1 Upon Registration of the Project, Purchaser shall endeavor to implement
the    Project in accordance with the PDD and other documents describing the   
implementation and economics of the project attached in (Annex iv) at its own   
risk and expense (Annex ii). It is hereby acknowledged and agreed between the   
Parties hereto that Purchaser does not warrant the generation of, and is not
obliged    to generate, any CERs, whether by the Project or otherwise.   
[Chinese translation]     2.1.2 If the Project generates CERs during the
crediting period, Project Proponent shall,    to the extent it is legally
possible and permissible, exclusively transfer to    Purchaser all rights (and,
to the extent legally possible and permissible, legal title)    which Project
Proponent may have in the Anticipated Emission Reductions.  [Chinese
translation]     2.1.3 Purchaser shall pay to Project Proponent the Unit Price
for each Anticipated    Emission Reduction generated by the Project and in which
the Project Proponent's    rights are transferred to Purchaser in accordance
with clause 3 below.    [Chinese translation]      2.2 Emission Reductions
generated after the Crediting Period [Chinese translation]         If the
Project generates any Certified Emission Reductions after the Crediting   
Period, Purchaser shall enter into negotiations with Project Proponent with a
view    to concluding an agreement on the purchase of such Certified Emission   
Reductions based on the principles of this Agreement but amended in order to   
reflect the international and/or national rules then applicable.    [Chinese
translation]      3 Transfer [Chinese translation]        Transfer to Purchaser
of all the rights (and, to the extent legally possible and    permissible, legal
title) which Project Proponent may have in a Certified Emission    Reduction
shall have occurred upon the transfer of CER’s certificate from the    register
of the Executive Board to a register in favor of Purchaser. This transfer   
shall be made immediately as soon as the EB officially approve the Project   
registration. [Chinese translation]  


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                  
Page 8 of 18

4. Payment [Chinese translation]      4.1. Payment for Certified Emission
Reductions [Chinese translation]     4.1.1. Payment by Purchaser to Project
Proponent for the Certified Emission Reductions    shall be made within 50
Business Days after the CER’s certificate are delivered to    Purchaser.
Purchaser shall transfer money into the account of Project Proponent,    after
the CER certificate is issued by the EB following each monitoring realized    by
the DOE.  [Chinese translation]      4.1.2. All payments shall be made through
the account of Ecolocap which has been    registered for the Project when the
PDD is submitted to EB for approval. This    account is in the EB’s common
account  [Chinese translation]     4.1.3. All payments shall be made in US
Dollars  [Chinese translation]   4.2. Costs and Expenses [Chinese translation] 
   4.2.1. Subject to clause 4.2.2 below, all fees, costs or other expenses in
connection with    the Registration and the transfer of CERs shall be borne by
Purchaser including    VAT, if any, according to VAT law applied in China.   
[Chinese translation]    4.2.2. The share of the proceeds from CERs generated by
the Project to be used to cover    administrative expenses and to assist
developing countries that are particularly    vulnerable to the adverse effects
of climate change to meet the costs of adaptation    according to the Kyoto
Rules shall be borne by the Project Proponent.    [Chinese translation]     
4.2.3. The Project Proponent should provide necessary information to the
Purchaser for    the preparation of documents required for PIN (project idea
note), PDD (project    design document), the validation, the
verification/certification, and the    registration with CDM Executive Board
(Annex i). All costs accrued to each of    the Parties in negotiating,
preparing, executing and carrying into effect of this    Agreement, shall be
borne by each of the Parties themselves.    [Chinese translation]      5.
Termination and Remedies [Chinese translation]      5.1. Either Party (the
"Non-defaulting Party") shall be entitled to terminate this  Agreement by
written notice to the other Party with immediate effect if any of the following
events occurs: [Chinese translation]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                           
Page 9 of 18

5.1.1. In case the Project is not register as a valid CDM Project activity with
the CDM    EB within eighteen (18) months upon execution of the ERPA, (which
will be    signed not later than three (3) months after the signature of this
term sheet), either    party shall have the right to terminate its rights and
obligations under the ERPA.    [Chinese translation]     5.1.2.  In any given
Contract Period, if the verification of the Project’s CERs is delayed    by 90
days or more due to the Project Proponent ’s or Purchaser’s fault and/or   
misconduct, each of the non-defaulting parties shall have the right to terminate
its    rights and obligations under the ERPA.    [Chinese translation]    
5.1.3.  In case the project is not commissioned within eighteen (18) months
following    the date of the ERPA, each Purchaser shall have the right to
terminate its rights    and obligations under the ERPA.    [Chinese
translation]     5.1.4. Upon occurrence of an event of default or any other
termination event in respect    of the Project Proponent or of Purchaser as
provided in the ERPA, each of the    non-defaulting parties shall have the right
to terminate its rights and obligations    under the ERPA.    [Chinese
translation]     5.2. Force Majeure [Chinese translation]      Should either
Party be impeded wholly or in part from fulfilling any of its    obligations
under the Agreement for reasons of Force Majeure, such obligation    shall be
suspended to the extent and for as long as such obligation is affected by   
Force Majeure and the impeded Party shall be entitled to such extension of time 
  as may be reasonably necessary.    [Chinese translation]      Either Party
shall notify the other Party of the existence and date of beginning of    an
event of Force Majeure that is likely to impede its performance under the   
Agreement within 20 business days after having obtained knowledge of any such   
event. Either Party shall likewise advise the other of the date when such event 
  ended and shall also specify the re-determined time by which the performance
of    its obligations hereunder is to be completed.    [Chinese translation]    
  Project Proponent and Purchaser shall consult with each other with a view of 
  determining any further appropriate action if a condition of Force Majeure is
to    continue after 20 business days from the date of giving notice thereof. 
[Chinese translation]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                          Page 10 of
18          Neither Party shall be liable for damages or have the right to
terminate this    Agreement for any delay in performing hereunder if such delay
is caused by    Force Majeure; provided, however, that the non-impeded Party
shall be entitled to    terminate such part of the Agreement that remains
unfulfilled, if the condition of    Force Majeure is to continue after 6 months
from the date of giving notice    thereof.  [Chinese translation]        6
Change in Circumstances [Chinese translation]        If any change in
circumstances (i.e. a change of scientific basics or applicable    standards
relating to the Baseline methodology and/or the applicable criteria for   
Verification and Certification of the resulting Emission Reductions) occurs
which    substantially affects the Project, the Parties to this Agreement shall
enter into    negotiations with a view to adapt the Project and its
implementation or any    relevant provision of this Agreement, as may be
necessary or useful. A change in    circumstances shall in no event be
considered substantially affecting the Project if    at least 50% of the
Anticipated Emission Reductions can be generated.    [Chinese translation]      
The Parties to this Agreement shall cooperate and make their best efforts to   
enable the continuation of the Project in accordance with the new circumstances 
  and to achieve the generation and transfer of the Anticipated Emission   
Reductions.  [Chinese translation]         If any of the documents related to
the Project and submitted at any time during the    term of this Agreement fails
to be approved by such authority whose approval is    required under the Kyoto
Rules or otherwise appears to be non-compliant with    any relevant standards or
conditions of the Kyoto Rules, Project Proponent and    Purchaser shall discuss
whether or not the relevant documents are to be revised    and resubmitted. 
[Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                            
Page 11 of 18

7. Conditions Precedent [Chinese translation]      This Agreement shall enter
into force upon satisfaction of the following condition    precedent: [Chinese
translation]      Conclusion of a binding agreement with the Host Country.   
[Chinese translation]      8. Miscellaneous [Chinese translation]      8.1.
Assignment and Subcontracting [Chinese translation]    Because the interests of
Project Proponent is paid by Purchaser, Project Proponent    shall not, without
the written consent of Purchaser, assign or transfer the    Agreement or the
benefits or obligations thereof or any part thereof to any other    person.   
[Chinese translation]      Purchaser may transfer any of its rights or
obligations under the ERPA to any    third party (“assignee”) without consent of
Project Proponent. However,    Purchaser shall inform Project Proponent for
these transfers if any. Rights and    obligations between Purchaser and Project
Proponent remain the same after the    transfer.    [Chinese translation]     
Within 90 business days before the first commitment period come to an end, both 
  Parties shall renegotiate to continue the agreement. If over 30 days, starting
the    day on which the first commitment period ends, both Parties can not come
to an    agreement, Project Proponent has full power to assign the Agreement to
any other    person without legal ties from Purchaser.    [Chinese translation] 
  8.2. Confidentiality and Disclosure [Chinese translation]      The Parties
shall treat as confidential all information obtained as a result of    entering
into or performing this Agreement which relates to the provisions of this   
Agreement, the negotiations relating to this Agreement and the subject matter
of    this Agreement.    [Chinese translation]      No Party shall disclose any
such confidential information to any third party,  except in those circumstances
where disclosure is required in order to comply with any laws or regulations,
including without limitations of the Kyoto Rules. [Chinese translation]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                    
Page 12 of 18

8.3. Notices [Chinese translation]        Any communications to be made under or
in connection with this Agreement    shall be made in writing (including by
facsimile) to the address or facsimile    number, from time to time designated
by the Party to whom the communication is    to be made to the other Party for
that purpose.  [Chinese translation]     A communication shall only be
considered as legal effect if it is posted and    confirmed by both Parties.    
8.4. Entire Agreement [Chinese translation]       This Agreement embodies the
whole and only agreement of the Parties with    respect to the subject matter
hereof, and no prior or contemporaneous oral or    written agreement or
understanding shall be deemed to constitute a part of this    Agreement, unless
expressly referred to herein, or attached hereto, or specifically   
incorporated by reference herein. The Annexes and schedules to this Agreement   
constitute integral parts of this Agreement and shall therefore be deemed part
of    this Agreement.   [Chinese translation]       8.5. Amendments [Chinese
translation]      This Agreement may only be amended with the written consent of
the Parties    hereto.   [Chinese translation]         8.6. Severability
[Chinese translation]      If any part or provision of the Agreement is or
becomes illegal, void or    unenforceable in any respect, the remaining parts or
provisions shall not be    affected or impaired. Any deficiency in the Agreement
resulting there from shall    be amended by way of interpretation of the
Agreement having due regard to the    Parties intent.  [Chinese translation]   
  8.7. Governing law [Chinese translation]      This Agreement shall be governed
and construed in accordance with Chinese law  excluding its rules on conflicts
of laws. [Chinese translation]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                      
Page 13 of 18

8.8. Jurisdiction [Chinese translation]    Any dispute, claim or controversy
arising out of or relating to this agreement will    be settled by arbitration
at Hong Kong International Arbitration Center    (“HKIAC”) in Hong Kong under
the UNCITRAL Arbitration Rules. The number    of arbitrators will be three and
the arbitrators will be appointed in accordance with    the UNCITRAL Rules and
the HKIAC Procedures for the Administration of    international Arbitration (the
“HKIAC Procedures”).The arbitration proceeding    will be administered by HKIAC
in accordance with the HKIAC Procedures. The    legal place of the arbitration
will be Hong Kong and the language to be used in    the arbitral proceedings
will be English. All arbitration costs (including legal    costs) will be borne
by the unsuccessful party unless otherwise determined by the    arbitration
tribunal.  [Chinese translation]        8.9. Counterparts [Chinese translation] 
    This Agreement shall be executed in two counterparts with one copy for
Project    Proponent and one for Purchaser. If there are any discrepancies
between the    English and the Chinese version, the English version will
prevail.    [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                            
Page 14 of 18

 

PARTIES TO THE AGREEMENT [Chinese translation]

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above,
this 23 (Day) of Oct, 2008, in the presence of: [Chinese translation]

 Purchaser:                DR. TRI VU TRUONG    President-CEO: Dr. Tri Vu
Truong   Project     Proponent:        [Signature illegible]    General
Director:              Witness No 1  Witness No 2 


 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                              
Page 15 of 18

ANNEX i:

1. The salient features of Huangdan Hydro-station Technical Expansion &
Automation Retrofit Project

 

 

 

 

 

 

 

 

2. Project time schedule:

- The year 2008:
- The year 2009:
- The year 2009 – 2010:;
- The year 2011:

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                      
Page 16 of 18

ANNEX ii:

WORK FLOW OF CDM ACTIVITY

[exhibit1026x16x1.jpg]


Initial: Project Proponent:____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                     
Page 17 of 18

 ANNEX iii:

SUMMARY OF FEASIBILITY STUDY (FS) AND
ENVIRONMETAL IMPACT ASSESSMENT (EIA)

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 18 of 18

 

ANNEX iv:

PROJECT DEVELOPMENT DOCUMENT (PDD)

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------